DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 8/01/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:  the specification on page   3 lines 18 refers to claim 1 and 14 without stating what is in claims 1 and 14. Applicant is urged to rewrite without stating or referring to the claims in the even the claim numbering changes. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 10-14 recites “contacting at least a portion of the article with a liquid heated to >- T or a powder bed heated to >- to obtained the treated article…”. Claim as written is vague and indefinite as it is unclear whether powder bed forms the article or a powder bed is used for post-processing. Claim is vague in terms of relationship between the fusible material and the powder bed.  Claims 2-13 are dependent upon claim 1, and are rejected for the same reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Sherwood et al (6,713,125 B1) and/or in view of Muelhaupt (DE 10158233; herein after D2).
Regarding claim 1, Sherwood et al. discloses a method of producing a treated article, comprising: applying a layer of particles to a target surface (see col 1 lines 45 to col 2 lines 32; col 2 line 33-45, col 3 lines 63 -column 4, line 7; col 4 lines 8-47), 
wherein at least some of the articles include a fusible polymer applying liquid binder to a selected portion of the layer corresponding to a cross section of an article, wherein the liquid binder binds the particles in the selected portion to form a bonded portion (col 4 lines 24-25);
 repeating the steps of applying particles and applying liquid binder for a multitude of layers, wherein the repeating the steps comprises binding bonded portions of adjacent layers to obtain the article.
In a different embodiment, or example, Sherwood et al. teaches  contacting at least a portion of the article with a liquid heated to >= T or a powder bed heated to >- to T to obtain the treated article, wherein T is a temperature of >= 25 oC, wherein the liquid is not a solvent or co-reactant for a liquid binder and the fusible polymer, and the powder bed is different than the particles of the fusible polymer (example claim 1and 16, example 5). 
D2 teaches contacting at least a portion of the article with a liquid heated to >= T or a powder bed heated to >- to T to obtain the treated article, wherein T is a temperature of >= 25 oC, wherein the liquid is not a solvent or co-reactant for a liquid binder and the fusible polymer, and the powder bed is different than the particles of the fusible polymer (see paragraphs [0002]-[0006], [0075]-[0082] melted wax inter alia is mentioned as a heated liquid, that is obviously over temp. over 25 degree C). 
It would have been obvious to combine the additive manufacturing taught by Sherwood in the first embodiment with necessary post-treatment steps, as discussed in the example, of Sherwood, or D2, for the benefit of forming an article having desired functional properties in the article formed (see Sherwood, abstract; abstract of D2). 
The Examiner notes that claim 1 is silent to specific type of 3D printing method, and fails to also clearly disclose the type of liquid binder, or fusible material, or powder bed material  in combination and therefore, similarly rejected. 
As for claim 2, Sherwood et al. further teach wherein the binder cures under crosslinking (see col 4 lines 8-47). 
Regarding claim 3, is not novel as one skilled in the art would select binder softening temperature so that the sintering process, as far as possible, does not change the shape of the object. Since the shape is determined by the binder, the selection of a binder than has a higher softening temperature than the meltable polymer in the powder would be obvious to a person skilled in the art and not associated with an inventive step. 
Regarding claim 4, which does not specify specific type of binder. It lacks novelty as a person skilled in the art knows that a sufficient adhesive effect of the binder must be achieved. 
Regarding claim 5, a person skilled in the art knows depending on the size of the object, capillary forces are insufficient to completely infiltrate the object, thus a person skilled in the art will person infiltration under pressure with involving the inventive step. 
Regarding claim 7, it is implicit that temperature T must be significantly below the composition temperature since a higher temperature would be associated with the destruction of the binder.
As for claim 8, Apart from the detection method, the elasticity modulus in this range is associated with the glass transition temperature of thermoplastic. Sherwood teaches the temperature T should lie above the glass transition temperature (claims 1 and 16).
Regarding claim 9, Sherwood further teaches or providing suggestion for contacting of the article with the liquid or the powder bed is conducted for >= 5 minutes to <= 24 hours (see example 4 of Sherwood).
As for claims 10, Sherwood further teaches or providing suggestion for having the temperature T >= 40 oC to <= 300 OC (see example 4 and 5). 
As for claim 11, Sherwood further teaches wherein the fusible polymer comprises polyurethane, polymethacrylates (see table 1). 
Claim(s) 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al (US 6,713,125 B1) and/or in view of Muelhaupt (DE 10158233; herein after D2) in further view of Utela B et al: “A review of process development steps for new material systems om three-dimensional printing (3DP)”, Journal of Manufacturing Processes, Society of Manufacturing Engineers, July 2008 (herein after D3). 
Regarding claim 6, 12, and 13, Sherwood et al or Muelhaupt teach all the limitations to the claim invention as discussed above, however, fail to teach the temperature T is additionally >=1 oC below a softening temperature of the fusible polymer, wherein the softening temperature is defined as the point of intersection of the curves for storage modulus E’ and loss modulus E’’ in a temperature dependent dynamic mechanical analysis; wherein the liquid comprising silicone oil, … and the powder bed comprises glass, PTFE, silicon dioxide, aluminum oxide, metal or mixture thereof, as claimed.
D3 teaches infiltrating liquid temperature which is more than 1 oC below the polymer soften temperature (see also D3 section 6.5) and saltwater is used for white object to enhance the impression of the color, and waxes are mentioned in D3. A polyethylene wax is an obvious selection; additionally, as per claim 13, D3, it is typical procedure to sinter the object after it is printed. It is furthermore described that, during sintering process, it is typical to encase the object in powder which should have much higher melting point than the material of the object in order to support the object during sintering. The use of the listed materials is just one selection of the many obvious possibilities from which a person skilled in the art would choose according to the circumstances (D3 section 6.4-6.5). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 11,434,587 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743